 



Exhibit 10.22
TRANSACTION CONFIRMATION
FOR IMMEDIATE DELIVERY

                                     
(ATMOS ENERGY MARKETING LOGO) [l22768al2276802.gif]
         
Date: January 30, 2006

Transaction Confirmation #:

   
                Atmos Energy Marketing
                             



This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated December 1, 2004. The terms of this Transaction Confirmation are
binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.

                   
BUYER:
         
Atmos Energy Marketing, LLC
    SELLER:    
11251 Northwest Freeway, Suite 400, Houston, TX 77092
    BPI Industries, Inc.    
Attn: Contract Administration
    30775 Bainbridge Road, Suite 280, Solon, OH 44139    
Phone: 713-688-7771
    Attn: James Azlein    
Fax: 713-688-1625
    jazlein@bpi-industries    
Transporter: TETCO
    (O) 618-993-1460    
Transporter Contract Number:
    (F) 618-993-1360            

Contract Price: $ NYMEX Last Day Settlement minus $0.25 /MMBtu
 
Delivery Period: Begin February 1, 2006                 End: February 28, 2006
 
Performance Obligation and Contract Quantity: (Select One)

         
Firm (Fixed Quantity):
  Firm (Variable Quantity):   Interruptible:
                    MMBtus/day
                      MMBtus/day Minimum   Up to                     MMBtus/day
               EFP
  Up to 2,500 MMBtus/day Maximum    
 
  subject to Section 4.2 at election of    
 
       o Buyer or o Seller    

 
Delivery Point(s): Meter #73445
(If a pooling point is used, list a specific geographic and pipeline location):
 
Special Conditions:
At the expiration of the Delivery Period as set forth above, this Transaction
Confirmation shall automatically extend month to month unless terminated by
either party upon thirty (30) Days written Notice.
Buyer will manage the Operational Balancing Agreement at the receipt point with
TETCO.

                                Buyer: Atmos Energy Marketing, LLC        
Seller: BPI Industries, Inc.    
 
                     
By:
  [illegible signature]         By:   /s/ James G. Azlein    
 
                     
 
                      Title: Senior VP         Title: CEO and President    
 
                      Date: February 1, 2006         Date: February 1, 2006    

 

Copyright © 2002 North American Energy Standards Board, Inc.
All Rights Reserved   Page 1   NAESB Standard 6.3.1
April 19, 2002

